Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 10,909,099. Although the claims at issue are not identical, they are not patentably distinct from each other.  

Claim 19 is anticipated by claim 1 col. 10 line 64-col. 11 line 19 of U.S. Patent No. 10,909,099.  
Claim 20 is anticipated by claim 2 of U.S. Patent No. 10,909,099.
Claim 21 is anticipated by claim 3 of U.S. Patent No. 10,909,099.
Claim 22 is anticipated by claim 1 col. 11 lines 17-19 of U.S. Patent No. 10,909,099.
Claim 23 is anticipated by claim 1 col. 11 lines 1-3 of U.S. Patent No. 10,909,099. 
Claim 24 is anticipated by claim 1 col. 11 lines 11-12 of U.S. Patent No. 10,909,099.
Claim 25 is anticipated by claim 7 col. 12 lines 11-38 of U.S. Patent No. 10,909,099.  
Claim 26 is anticipated by claim 8 of U.S. Patent No. 10,909,099.
Claim 27 is anticipated by claim 9 of U.S. Patent No. 10,909,099.

Claim 29 is anticipated by claim 7 col. 12 lines 20-22 of U.S. Patent No. 10,909,099.
Claim 30 is anticipated by claim 7 col. 12 line 30 of U.S. Patent No. 10,909,099.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 25 recites a computing device program product; however, instructions are required to be housed in the non-transitory computer readable storage medium in order for there to be a functional relationship between the instructions and the computing device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 22-24, 25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20070198557 by Ching et. al. (hereafter Ching).

Claim 19:
Ching discloses:
“creating a first data set and a second data set , wherein the first data set or the second data set includes a plurality of objects defined by a plurality of data structures, wherein objects of the first data set and objects of the second data set are related by one or more relations;”[ creating a first data set (fig. 7, 702) and a second data set (fig. 7 704) , wherein the first data set (fig. 7 702) or the second data set (fig. 7 704) includes a plurality of objects(fig. 3 306; 0053, entry of table objects 306) defined by a plurality of data structures (fig. 3 306, object id, name, objecttypecode), wherein objects of the first data set (fig. 7 702; 0053, entry of table 306) and objects of the second data set (fig. 7 704; 0053, entry of table objects 306 )are related by one or more relations (fig. 3, ParentToObjectTypeCode, RelatedObjectID)] 
“filtering the objects of the first data set using a filtering condition;”[ filtering the objects (0057, indicate a relationship with employee object 704)of the first data set (fig. 7 704) using a filtering condition (fig. 3 310)] 
“selecting a relation from the one or more relations to access the second data set; and”[ selecting a relation (0057, indicate a relationship) from the one or more relations (0057, RelatedObjectID)to access the second data set (0057, an entry of object relations 310 associated with EmployeeObject 704);] 
“storing, in a file, the filtering condition and the relation selected between the first data set and the second data set, wherein the file defines the relation.”  [storing, in a file (0057, table objectrelations 310;The table being the file), the filtering condition (fig. 3 310) and the relation selected (0057, indicate a relationship) between the first data set (fig. 7 702) and the second data set (fig. 7 704), wherein the file defines the relation (0057, table objectrelations 310)]
Claim 22:
Ching discloses “The method of claim 19, wherein storing the selected relation comprises storing an identification of the first data set.”[ storing the selected relation (0057, table objectRelations 310) comprises storing an identification of the first data set (0057, relatedObjectID may have a value of obj124, which may indicate a relationship with employeeobject 704)]  
Claim 23:
Ching discloses “The method of claim 19, wherein the steps of filtering, selecting and storing are executed with respect to a third data set related to the second data set. “[wherein the steps of filtering, selecting and storing are executed (0053-0058; fig. 7A) with respect (0059) to a third data set (fig. 7 703) related to (fig. 7b) the second data set (fig. 7 704)]
Claim 24:
Ching discloses “The method of claim 19, wherein the one or more relations are generated based on a mind map.”[ wherein the one or more relations (fig. 3, ParentToObjectTypeCode, RelatedObjectID) are generated based on a mind map (0034, schema) ]  
Claim 25:
Ching discloses 
“a non-transitory computer readable medium;” [fig. 2]
“first programmatic instructions for creating a first data set and a second data set, wherein the first data set or the second data set includes a plurality of objects defined by a plurality of data structures, wherein objects of the first data set and objects of the second data set have one or more relations;” [ first programmatic instructions for creating a first data set (fig. 7, 702) and a second data set (fig. 7 704) , wherein the first data set (fig. 7 702) or the second data set (fig. 7 704) includes a plurality of objects(fig. 3 306; 0053, entry of table objects 306) defined by a 
“second programmatic instructions for filtering the objects of the first data set using a filtering condition;” [filtering the objects (0057, indicate a relationship with employee object 704)of the first data set fig. 7 704) using a filtering condition(fig. 3 310)]
“third programmatic instructions for accessing the second data set using a relation selected from the one or more relations; and” [ 
third programmatic instructions for accessing the second data set(0057, an entry of object relations 310 associated with EmployeeObject 704) using a relation(0057, indicate a relationship)  selected from the one or more relations(0057, RelatedObjectID)]
“fourth programmatic instructions for storing, in a file, the filtering condition and the selected relation between the first data set and the second data set, wherein the file defines the selected relation.” [fourth programmatic instructions for storing, in a file (0057, table objectrelations 310;The table being the file), the filtering condition (fig. 3 310) and the relation selected (0057, indicate a relationship) between the first data set (fig. 7 702) and the second data set (fig. 7 704), wherein the file defines the selected relation (0057, table objectrelations 310, RelatedObjectID)]
Claim 28:
Ching discloses “wherein storing the selected relation comprises storing an identification of the first data set.”[ storing the selected relation (0057, table objectRelations 310) comprises storing 

Claim 29:
Ching discloses “wherein the steps of filtering, selecting and storing are executed with respect to a third data set related to the second data set. “[wherein the steps of filtering, selecting and storing are executed (0053-0058; fig. 7A) with respect (0059) to a third data set (fig. 7 703) related to (fig. 7b) the second data set (fig. 7 704)]
Claim 30:
Ching discloses “wherein the one or more relations are generated based on a mind map.”[ wherein the one or more relations (fig. 3, ParentToObjectTypeCode, RelatedObjectID) are generated based on a mind map (0034, schema) ]  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20070198557 by Ching et. al. (hereafter Ching) further in view of U.S. 6947945 by Carey et. al. (hereafter Carey).

Claim 20:
Ching does not explicitly disclose  “wherein the file is in a form of an XML file.”
On the other hand, Carey discloses “wherein the file is in a form of an XML file”[col. 2 line 51].
Both Ching and Carey are provide for database table structures created for data retrieval and storage tasks.  They are within the same field of endeavor.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the invention to have replaced the relational table of Ching that is generically developed with a relational table of Carey using a more specific protocol in XML for the purpose of making the data table more accessible since XML is likely to become a future standard for information exchange between peer data stores, (carey col. 2 lines 15-20).    
Claim 21:
The combination of Ching and Carey disclose in Carey “wherein the XML file includes information related to one or more of the plurality of data structures, the selected relation, and the filtering condition. “[wherein the XML file (fig. 3 320/330) includes information related to one or more of the plurality of data structures (fig. 3 dept table/ emp table), the selected relation (fig. 3 dno), and the filtering condition (fig. 3 name, size, eno, name age)] 
Claim 26:
Ching does not explicitly disclose  “wherein the file is in a form of an XML file.”
On the other hand, Carey discloses “wherein the file is in a form of an XML file”[col. 2 line 51].
Both Ching and Carey are provide for database table structures created for data retrieval and storage tasks.  They are within the same field of endeavor.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the invention to have 
Claim 27:
The combination of Ching and Carey disclose in Carey “wherein the XML file includes information related to one or more of the plurality of data structures, the selected relation, and the filtering condition. “[wherein the XML file (fig. 3 320/330) includes information related to one or more of the plurality of data structures (fig. 3 dept table/ emp table), the selected relation (fig. 3 dno), and the filtering condition (fig. 3 name, size, eno, name age)] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PHAM/Primary Examiner, Art Unit 2167